  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21          Page 1 of 9 PageID 931



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 JAN H.,                                   §
                                           §
                    Plaintiff,             §
                                           §
 V.                                        §            No. 3:20-cv-1363-BN
                                           §
                                           §
 ANDREW SAUL, Commissioner of              '
 Social Security,                          '
                                           §
                    Defendant.             §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Jan H. seeks judicial review of a final adverse decision of the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g). For the reasons

explained below, the hearing decision is reversed.

                                    Background

      Plaintiff alleges that she is disabled as a result of peripheral vascular disease,

carotid stenosis, hyperlipidemia, hypertension, anxiety disorder, and major

depressive disorder. See Dkt. No. 12-1 at 15, 17. Plaintiff has a high school education

and past work experience as a data entry clerk. See id. at 24. Plaintiff has not engaged

in substantial gainful activity since February 21, 2017. See id. at 17.

      After her applications for disability insurance benefits and supplemental

security income (“SSI”) benefits were denied initially and on reconsideration, Plaintiff

requested a hearing before an administrative law judge. That hearing was held on




                                          -1-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21            Page 2 of 9 PageID 932



October 2, 2019. See id. at 12-29. At the time of the hearing, Plaintiff was 63 years

old. See id. at 483.

       After the hearing, the ALJ found that Plaintiff was not disabled and therefore

not entitled to disability or SSI benefits. See id. at 15. The ALJ concluded that the

medical evidence established Plaintiff’s peripheral vascular disease, carotid stenosis,

hyperlipidemia, hypertension, anxiety disorder, and major depressive disorder were

severe, but that the severity of those impairments did not meet or equal any

impairment listed in the social security regulations. See id. at 17-20. The ALJ further

determined that Plaintiff had the residual functional capacity to perform light work

with some limitations. See id. at 20. Based on her RFC determination, the ALJ found

that Plaintiff could perform her past work as a data entry clerk and denied benefits.

See id. at 24.

       Plaintiff appealed that decision to the Appeals Council. And the Council

affirmed.

       Plaintiff then filed this action in federal district court. Plaintiff challenges the

hearing decision on two grounds: (1) the assessment of her RFC is not supported by

substantial evidence because the ALJ failed to properly asses the relevant medical

evidence, and (2) the ALJ failed to properly assess her subjective complaints and

exemplary work history. See Dkt. No. 17.

                                   Legal Standards

       Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a



                                           -2-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21           Page 3 of 9 PageID 933



whole and whether Commissioner applied the proper legal standards to evaluate the

evidence. See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir.

2014); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971); accord Copeland, 771 F.3d at 923. The Commissioner, rather than

the courts, must resolve conflicts in the evidence, including weighing conflicting

testimony and determining witnesses’ credibility, and the Court does not try the

issues de novo. See Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan

v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). This Court may not reweigh the evidence

or substitute its judgment for the Commissioner’s but must scrutinize the entire

record to ascertain whether substantial evidence supports the hearing decision. See

Copeland, 771 F.3d at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The

Court “may affirm only on the grounds that the Commissioner stated for [the]

decision.” Copeland, 771 F.3d at 923.

      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions

are met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage

in substantial gainful activity by reason of any medically determinable physical or

mental impairment that can be expected to result in death or last for a continued




                                          -3-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21          Page 4 of 9 PageID 934



period of 12 months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook

v. Heckler, 750 F.2d 391, 393 (5th Cir. 1985).

      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2)

the claimant has a severe impairment; (3) the impairment meets or equals an

impairment listed in appendix 1 of the social security regulations; (4) the impairment

prevents the claimant from doing past relevant work; and (5) the impairment

prevents the claimant from doing any other substantial gainful activity.” Audler v.

Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007).

      The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant

can perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that

the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v.

Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

      In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four

elements to determine whether there is substantial evidence of disability:

(1) objective medical facts; (2) diagnoses and opinions of treating and examining




                                          -4-
    Case 3:20-cv-01363-BN Document 20 Filed 09/03/21       Page 5 of 9 PageID 935



physicians; (3) subjective evidence of pain and disability; and (4) the claimant’s age,

education, and work history. See Martinez, 64 F.3d at 174.

       The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty,

the resulting decision is not substantially justified. See id. However, the Court does

not hold the ALJ to procedural perfection and will reverse the ALJ’s decision as not

supported by substantial evidence where the claimant shows that the ALJ failed to

fulfill the duty to adequately develop the record only if that failure prejudiced

Plaintiff, see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if

Plaintiff’s substantial rights have been affected, see Audler, 501 F.3d at 448.

“Prejudice can be established by showing that additional evidence would have been

produced if the ALJ had fully developed the record, and that the additional evidence

might have led to a different decision.” Ripley, 67 F.3d at 557 n.22. Put another way,

Plaintiff “must show that he could and would have adduced evidence that might have

altered the result.” Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                      Analysis

       Plaintiff’s first argument – that the ALJ’s RFC determination is not supported

by substantial evidence – is persuasive and compels remand. 2

       “It is the responsibility of the ALJ to interpret ‘the medical evidence to

determine [a claimant’s] capacity for work.’” Fontenot v. Colvin, 661 F. App’x 274, 277



2
 By remanding this case for further administrative proceedings, the Court does not
suggest that Plaintiff is or should be found disabled.

                                         -5-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21           Page 6 of 9 PageID 936



(5th Cir. 2016) (quoting Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012)). “The ALJ

makes an RFC determination based on all the relevant medical and other evidence

in the record,” Gonzales v. Colvin, No. 3:15-cv-0685-D, 2016 WL 107843, at *9 (N.D.

Tex. Jan. 11, 2016) (citing 20 C.F.R. § 404.1545(a)(1)), and “is entitled to determine

the credibility of medical experts as well as lay witnesses and to weigh their opinions

and testimony accordingly.” Fontenot, 661 F. App’x at 277 (quoting Moore v. Sullivan,

919 F.2d 901, 905 (5th Cir. 1990)).

         But the ALJ “is not qualified to interpret raw medical data in functional terms;

if an ALJ reaches conclusions as to a claimant’s physical exertional capacity without

a physician’s assessment or in contradiction of a physician’s medical assessment, then

the decision is not supported by substantial evidence.” Melvin v. Astrue, No. 1:08-cv-

264-SAA, 2010 WL 908495, at *4 (N.D. Miss. Mar. 9, 2010). “Consequently, when the

ALJ rejects the only medical opinions of record, interprets the raw medical data, and

imposes a different RFC, the ALJ has committed reversible error.” Garcia v.

Berryhill, No. EP-17-cv-00263-ATB, 2018 WL 1513688, at *2 (W.D. Tex. Mar. 27,

2018).

         Here, the ALJ rejected the only medical opinion that assessed the extent that

Plaintiff’s physical impairments affected her ability to work. That treating-source

medical-opinion, submitted by Plaintiff’s physician, Craig Nelon, D.O. on September

6, 2018, stated that Plaintiff “could perform work at the sedentary exertional level

with limitations in sitting, standing, pushing, pulling, and her postural and

environmental abilities due to her cardiovascular and orthopedic impairments.” Dkt.



                                           -6-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21         Page 7 of 9 PageID 937



No. 12-1 at 18; see also id. at 483-488. Specifically, Dr. Nelon stated that Plaintiff

could sit for only two hours a day and stand for only one hour. Id. at 483.

      The ALJ rejected Dr. Nelon’s opinion because she found it was “inconsistent

with, and unsupported by the medical evidence of record, which shows grossly normal

physical examinations and minimal treatment for” Plaintiff’s impairments. Id. at 18.

Based on the remaining record medical evidence, the ALJ determined that Plaintiff

could perform light work, see id. at 20, which “requires a good deal of walking or

standing, or … sitting most of the time with some pushing and pulling of arm or leg

controls.” 20 C.F.R. § 404.1567(b).

      But, without Dr. Nelon’s opinion, “the record does not clearly establish … the

effect [Plaintiff]’s condition had on [her] ability to work.” Ripley, 67 F.3d at 557.

Indeed, none of the medical records cited by the ALJ indicate that, contrary to

Dr. Nelon’s findings, Plaintiff was able to sit, stand, and walk the amount of time

necessary to meet the physical demands of light work. See Williams v. Astrue, 355 F.

App’x 828, 831 (5th Cir. 2009) (rejecting ALJ’s RFC finding where record contained

“no evidence supporting the ALJ’s finding” that the plaintiff could “stand or walk for

six hours in an eight-hour workday”) (emphasis omitted).

      The Commissioner contends that the ALJ was not required to accept

Dr. Nelon’s opinion or his specific RFC findings. See Dkt. No. 19 at 4-5. The

Commissioner is correct that “the determination of residual functional capacity is the

sole responsibility of the ALJ.” Taylor, 706 F.3d at 602-03. And, as the Commissioner

correctly notes, “[a]n ALJ is free to reject the opinion of any physician when the



                                         -7-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21          Page 8 of 9 PageID 938



evidence supports a contrary conclusion.” Dkt. No. 19 at 6 (citing Martinez v. Chater,

64 F. 3d 172, 176 (5th Cir. 1995)). But when determining a claimant’s RFC, the ALJ

is not permitted to “draw [her] own medical conclusions from some of the data,

without relying on a medical expert’s help.” Frank v. Barnhart, 326 F.3d 618, 621-22

(5th Cir. 2003) (noting “[c]ommon sense can mislead” and “lay intuitions about

medical phenomena are often wrong”). The ALJ may not, as she did here, “‘substitute

her lay opinion for the uncontroverted medical opinion of the only physician who

opined concerning the effects’ of the claimant’s impairments.” Lasher v. Berryhill, No.

A-17-cv-464 AWA, 2018 WL 4560215, at *3 (W.D. Tex. Sept. 21, 2018) (quoting

Garcia, 2018 WL 1513688, at *2).

      The Commissioner also contends that the ALJ properly evaluated Dr. Nelon’s

opinion and the record evidence supports her decision. See Dkt. No. 19 at 5-7.

Assuming the ALJ considered the proper factors when she found Dr. Nelon’s opinion

not persuasive, “there is still no evidence supporting the ALJ’s finding that” Plaintiff

can perform light work, including the necessary standing, walking, or sitting it

requires. Williams, 355 F. App’x at 831. In support of her decision, the ALJ cites to

examination notes showing normal findings and effective treatments, including that

Plaintiff had a normal gait and no difficulty standing. See Dkt. No. 12-1 at 21-22.

But, as the undersigned explained in Montoya v. Berryhill, pointing only to

“examination results, medical history, and work history” when making an RFC

determination “is not sufficient. These documents may speak to [the claimant]’s

symptoms at a few moments in time. But, on their own, they do not speak to ‘the



                                         -8-
  Case 3:20-cv-01363-BN Document 20 Filed 09/03/21                                          Page 9 of 9 PageID 939



effect [the claimant’s] condition had on [her] ability to work.’” No. 3:16-cv-1594-D-BN,

2017 WL 3835950, at *4 (N.D. Tex. Aug. 1, 2017) (quoting Ripley, 67 F.3d at 557-58).

      The Court concludes that the ALJ’s physical RFC finding is not supported by

substantial evidence and the ALJ’s failure to consider the opinion of a treating or

examining physician to help her determine Plaintiff’s physical RFC is material and

prejudicial.

                                     Conclusion

      The hearing decision is reversed, and this case is remanded to the

Commissioner of Social Security for further proceedings consistent with this opinion.

      SO ORDERED.

      DATED: September 3, 2021




                                        ______________________________________________________________________________________________________________________


                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                           -9-
